DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
2. 	The Information Disclosure Statement submitted on 15 December 2020 has been considered by the Examiner. 

Claim Objections
3. 	Claim 5 is objected to because of the following informality. 
Claim 5 contains a minor typographical and grammatical error. 
Claim 5, line 2: The Examiner suggests changing “RF current is low amperage current” to “RF current is a low amperage current”. 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5. 	Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Parmer et al. (US 2011/0178584 A1) in view of Henriksson et al. (US 2011/0295058 A1).
Regarding claim 1, Parmer teaches a vaginal remodeling device ([abstract]) comprising: 
a hollow handpiece (the handpiece 2 / 1701 may be relatively hollow [0063, 0123, 0126, FIG. 18D]) to having a defined length which is adapted to be inserted into the vagina at a distal end and having a proximal end (the handpiece 2 / 1701 comprises a distal treatment end 10 / 1703 that is positioned relative to the vagina [0063, 0066, 0123-0124, FIG. 1, FIG. 17A]. Furthermore, the proximal end of the handpiece 2 / 1701 comprises a handle and/or cable that extends proximally away from the distal treatment end 10 / 1703 [0012, 0123, FIG. 1, FIG. 17A]). 
Parmer does not explicitly teach the handpiece to comprise a cylindrical shape. The Examiner respectfully submits, as Parmer teaches the use of a handpiece (handpiece 2 / 1701 [0063, 0123, 0126]), configuring the handpiece to comprise a cylindrical shape would be a matter of changing the shape of the known element without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (MPEP 2144.04). 
Parmer teaches a monopolar electrode mounted outside on the circumference of the cylindrical handpiece (the distal treatment tip 10 comprises RF electrodes 30 that are monopolar [0014, 0064, 0071, 0073]). 
Parmer does not explicitly teach wherein the monopolar electrode is elongated and extends substantially along the length of the handpiece; the monopolar electrode of a shape conforming to the cylindrical shaped handpiece. 
The Examiner respectfully submits, as Parmer teaches the use of a monopolar electrode (the RF electrodes 30 are monopolar [0014, 0064, 0071, 0073]) and a handpiece (handpiece 2 [0063-0064]), configuring the electrode with a shape that conforms and extends along the length of the cylindrical handpiece would be a matter of changing the shape of the known element without producing a new and unexpected result, with such matters having been held by the Court as being obvious to the skilled artisan (MPEP 2144.04).
Parmer teaches the monopolar electrode being a capacitive electrode (the monopolar electrode 30 is a capacitive electrode [0014, 0071]), the electrode further being insulated with biocompatible material (the insulating or dielectric portion 36 is disposed between the conductive portion 35 of the electrode and the patient’s tissue during treatment [0072]. Specifically, insulating or dielectric portion 36 may comprise materials selected from polyimide, Teflon, silicon nitride, polysilanes, Kapton, and other polymers [0072]); a device for generating radio frequency (RF) energy to the elongated monopolar electrode (the apparatus 1 is an RF generator that delivers RF energy to the monopolar electrodes 30 [0073, 0075]); wherein the RF energy generated is of a continuous variety with a variable duty cycle ([0078]); and one or more temperature sensors mounted within the handpiece of the elongated monopolar electrode (the monopolar electrodes 30 may comprise a thermal sensor or thermistor 38 to provide feedback control based on the local temperature [0014, 0073]). 
Parmer does not explicitly teach wherein handpiece is perforated; and wherein the hollow perforated cylindrical handpiece has an opening at the proximal end, opposite to the distal end which is inserted in the vagina, and wherein a composition which comprises pharmaceuticals and/or cosmetic compositions is contained in the hollow perforated cylindrical handpiece, further comprising a plunger inserted in said opening at the proximal end to facilitate pushing the plunger into the hollow perforated handpiece to release said pharmaceuticals and/or cosmetic compositions into the vagina.
Henriksson is analogous to Parmer, as they both teach vaginal devices ([abstract]). 
Henriksson teaches wherein handpiece is perforated (the longitudinal region of the hollow vaginal device may comprise a hole or cavity [0026, 0036, 0039]. Furthermore, an introducible rod can be inserted through the hole or cavity of the vaginal device to release the pharmaceutical agents [0026, 0035-0036, 0039]); and 
 wherein the hollow perforated cylindrical handpiece has an opening at the proximal end, opposite to the distal end which is inserted in the vagina (the hollow vaginal device comprises a hole or cavity to allow an introducible rod to be inserted [0026, 0035-0036, 0039]. Specifically, the introducible rod is designed to release the pharmaceutical agents from the longitudinal portion of the vaginal device [0026, 0035-0036, 0039]), and wherein a composition which comprises pharmaceuticals and/or cosmetic compositions is contained in the hollow perforated cylindrical handpiece (the pharmaceutical agents are released from the longitudinal portion of the vaginal device [0035-0036, 0039]), further comprising a plunger inserted in said opening at the proximal end to facilitate pushing the plunger into the hollow perforated handpiece to release said pharmaceuticals and/or cosmetic compositions into the vagina (as stated previously, the hollow vaginal device comprises a hole or cavity to allow an introducible rod to be inserted [0026, 0035-0036, 0039]. Specifically, the introducible rod or plunger is designed to release the pharmaceutical agents from the longitudinal portion of the vaginal device [0026, 0035-0036, 0039]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Parmer’s vaginal device to comprise a perforation and a plunger to release pharmaceutical agents, as taught by Henriksson. This modification is beneficial, as the pharmaceutical agents may improve the vaginal treatment. For example, the pharmaceutical agents may comprise oestrogen (see paragraph [0035] by Henriksson). Specifically, this may be beneficial to a female that has a low level of oestrogen. 
Regarding claim 2, Parmer teaches wherein the one or more temperature sensors are digital sensors (the thermal or temperature sensors 38 comprise a multiplexer which is driven by a digital or analog controller [0075, 0079]). 
Regarding claim 6, Parmer teaches wherein the outside surface in contact with the tissue of the vagina being treated by the device for generating RF energy reaches a maximum temperature of 45°C (the treatment tip is in contact with a target site within the vagina and can deliver a therapeutic temperature of about 45°C to about 80°C [0025, 0056, 0066, 0095]. However, in some instances the treatment tip can deliver a maximum treatment temperature of 45°C [0082]). 
Regarding claim 7, Parmer teaches a return electrode positioned on the body of a patient ([0073]). 

6. 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Parmer et al. in view of Henriksson et al., further in view of Bakos et al. (US 2014/0039491 A1)
Regarding claim 3, Parmer in view of Henriksson suggests the device according to claim 1. Parmer and Henriksson do not explicitly teach wherein the device for generating RF energy modulates emission energy waveform by a modulating electrical signal and/or delivers RF energy at constant power by alternating emission cycles and emission interruption cycles, thus varying the duty cycle.
The prior art by Bakos is analogous to Parmer, as they both teach radiofrequency devices that can be positioned within the vagina [0044, 0113, 0119])
Bakos teaches wherein the device for generating RF energy modulates emission energy waveform by a modulating electrical signal (the output of the pulses can be adjusted to produce monophasic square waves or biphasic square waves [0119]. Specifically, the applied current and waveform can be customized for the desired application [0119]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the device suggested by Parmer in view of Henriksson to modulate an energy waveform by adjusting the electric signal, as taught by Bakos. The advantage of such modification will provide various tissue effects such as cell lysis, apoptosis, or irreversible electroporation (see paragraph [0119] by Bakos). 

7. 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Parmer et al. in view of Henriksson, further in view of Long (US 2012/0220998 A1).
Regarding claim 4, Parmer in view of Henriksson suggests the device according to claim 1. Parmer and Henriksson do not explicitly teach wherein the said duty cycle varies between 20 and 80%. However, Parmer teaches circuitry and software that can adjust the duty cycle ([0078]). The Examiner respectfully submits that a person having ordinary skill in the art would have found it obvious to use the circuitry and software to adjust the duty cycle between 20 and 80%. The advantage of such modification will provide a duty cycle that is not too high or too low for treatment. This modification may also improve the lifespan of the device, as the duty cycle will not operate at 100% during treatment. The Examiner respectfully submits that the skilled artisan could arrive at such a duty cycle range via routine experimentation (MPEP 2144.05). 
Parmer and Henriksson do not explicitly teach wherein the frequency of said modulating electric signal is between 0.1 and 200 Hz. 
The prior art by Lambert is analogous to Parmer, as they both teach radiofrequency devices that can be positioned within the vagina ([0040, 0061]). 
Long teaches the frequency of said modulating electric signal is between 1 Hz and 10,000 Hz ([0061, 0064]).  The Examiner respectfully submits that a person having ordinary skill in the art would have found it obvious to modify Long’s stimulator to have a frequency that is between 0.1 and 200 Hz. This modification may provide a frequency range that utilizes less energy and is sufficient for treating tissue. The Examiner respectfully submits that the skilled artisan could arrive at such a frequency range via routine experimentation (MPEP 2144.05). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the electrical signal suggested by Parmer in view of Henriksson to comprise a frequency range between 0.1 and 200 Hz, as further suggested by Long. The advantage of such modification will provide a frequency that can induce thermal heating and/or irreversible electroporation in the tissue (see the [abstract] and paragraph [0094] by Long). 

8. 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Parmer et al. in view of Henriksson et al., further in view of Long, Stone et al. (US 2008/0188912 A1), and Truckai (US 2012/0116384 A1).
Regarding claim 5, Parmer in view of Henriksson suggests the device according to claim 1. Parmer teaches wherein the device is positioned on a wrist of an operator's hand (the operator could grip the handpiece or handle 2 in such a manner that allows the wrist to come in contact with the device [abstract, 0063, FIG. 1]). 
Parmer and Henriksson does not explicitly teach wherein said RF current is a low amperage current, and said frequency is between 50 and 2000 kHz, voltage of a transformer is up to 3 kV, and a generator delivers a constant power, from 0.3 to 3 W and said electrodes emit cold plasma.
Long teaches wherein the voltage of a transformer is 1 kV, 1. 5 kV, or 3 kV (Although the device is delivering the voltages to a porcine liver, the device can be positioned within the vagina or other human anatomical locations [0040-0041, 0105-0106]). 
Long does not explicitly teach wherein the transformer is configured to deliver a voltage from 0 kV up to 3 kV. The Examiner respectfully submits that a person having ordinary skill in the art would have found it obvious to use a voltage of 0 kV to 3 kV, as doing so would provide a wider range of voltages to sufficiently treat the tissue. The Examiner respectfully submits that the skilled artisan could arrive at such a voltage range via routine experimentation (MPEP 2144.05). 
The prior art by Stone is analogous to Parmer, as they both teach radiofrequency devices that can be positioned within the vaginal canal ([0057, 0085]). 
Stone teaches wherein said frequency is between 30 kHz and 30 MHz ([0086]). 
Stone does not explicitly teach wherein said frequency is between 50 and 2000 kHz. However, Applicant’s claimed frequency range between 50 and 2000 kHz lies entirely with Stone’s frequency range between 30 kHz and 30 MHz ([0086]). Therefore, a prima facie case of obviousness exists. The Examiner respectfully submits that a person having ordinary skill in the art would have found it obvious to use a frequency range between 50 and 2000 kHz (MPEP 2144.05). The advantage of the smaller frequency range will utilize enough energy to safely heat the vaginal canal without causing possible damage (see paragraphs [0085-0087] by Stone).
Stone teaches wherein a generator (controller or generator 40 [0082]) delivers a constant power, from 0.25 to 5 W ([0082]). 
Stone does not explicitly teach wherein the generator delivers a constant power, from 0.3 to 3 W. However, Applicant’s range of 0.3 to 3 W lies entirely within Stone’s range of 0.25 to 5 W. Therefore, a prima facie case of obviousness exists. The Examiner respectfully submits that a person having ordinary skill in the art would have found it obvious to use a power that ranges from 0.3 to 3 W (MPEP 2144.05). This is beneficial, as the range will use less power while still being sufficient for treating tissue. Furthermore, the use of the smaller power range will allow for delivering a high level of energy during the treatment (see paragraph [0082] by Stone). 
The prior art by Truckai is analogous to Parmer, as they both teach radiofrequency devices that are configured to treat the vaginal canal ([0108]). 
Truckai teaches wherein said RF current is a low amperage current (0.2 Amps to 0.4 Amps [0106]), and wherein said electrodes emit cold plasma ([0078, 0105]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the device suggested by Parmer in view of Henriksson to comprise a voltage that ranges up to 3 kV, as further suggested by Long. The advantage of such modification will provide a wider range of voltages to sufficiently treat the tissue. Additionally, it would have been obvious to a person having ordinary skill in the art to modify the device suggested by Parmer in view of Henriksson to comprise a frequency range of 50 to 2000 kHz and a power range of 0.3 to 3 W, as further suggested by Stone. The advantage of such modification will provide a frequency range that will utilize enough energy to safely heat the vaginal canal without causing possible damage (see paragraphs [0085-0087] by Stone). This modification will also provide a power range that allows for delivering a high level of energy during the treatment (see paragraph [0082] by Stone). Lastly, it would have been obvious to a person having ordinary skill in the art to modify the device suggested by Parmer in view of Henriksson to comprise a low amperage current and electrodes that emit cold plasma, as taught by Truckai. The advantage of a low amperage current may reduce the chances of damaging the tissue. Specifically, the plasma is beneficial, as it used to improve the radiofrequency treatment (see paragraph [0070] by Truckai).  

9. 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Parmer et al. in view of Henriksson et al., further in view of Pilotto et al. (US 2017/0020913 A1)
Regarding claim 8, Parmer in view of Henriksson suggests the device of claim 1. Parmer and Henriksson do not explicitly teach wherein the composition comprises hyaluronic acid in cream or gel form. 
The prior art by Pilotto is analogous to Parmer, as they both teach inventions that are configured to treat the vagina ([abstract]). 
Pilotto teaches wherein the composition comprises hyaluronic acid in gel form ([abstract, claim 1]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the composition suggested by Parmer in view of Henriksson to comprise hyaluronic acid, as taught by Pilotto. The advantage of such modification will allow for the treatment of vaginal dryness and/or atrophic vaginitis (see [abstract] by Pilotto). 

Statement on Communication via Internet 
10. 	Communications via Internet e-mail are at the discretion of the applicant. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. Where a written authorization is given by the applicant, communications via Internet e-mail, other than those 35 U.S.C. 132 or which otherwise require a signature, may be used. USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is written authorization of record in the patent application by the applicant. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.” 
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion	
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208. The examiner can normally be reached 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        

/ANKIT D TEJANI/Primary Examiner, Art Unit 3792